45DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 12-15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0092223 by Hsu in view of U.S. PG Pub. No. 2016/0299532 by Gheorghiu et al. and further view of U.S. PG Pub. No. 2016/0139634 by Cho et al.

As to Claim 1, Hsu teaches a hinge [Supporting device 100, see Para 23], comprising:
at least two joints [Plurality of joints 1] that are sequentially connected [Modular joint assembly 10 includes a plurality of joints 1 (detachably) buckled in sequence, see Para 23 AND Fig.4]; 
wherein each joint [Joint 1] comprises a joint body [see Figs. 5 and 6], a rotation structure [Buckling portion 12 and guiding protrusion 13] provided at a first end portion [see Fig. 6] of the 
the first end portion and the second end portion are oppositely disposed [see Fig. 6];
the rotation structures of any adjacent two joints are socketed with each other [see Fig. 7];
the rotation structures of adjacent two joints are capable of rotating relative to each other [Any two buckled joints 1 are rotatable relative to each other between a first position, as disclosed in Fig. 7, and a second position, as disclosed in FIG. 8, see Para 29]; 
the hinge further comprises a flexible connection member [Resilient sheet 3, see Para 40-41], and 
the flexible connection member is extended as the joints are opened or closed as the joints are closed [When the any two buckled joints 1 are rotated with respect to each other, the stretchable portions 32 of the resilient sheet 3 is compressed. Thus, the joints 1 and the fixing members 2 are firmly buckled and the relative movement of any two buckled joints 1 (or each of the fixing members 2 and the corresponding joint 1) can be smoothened by virtue of the elastic force generated from the resilient sheet 3, see Para 40-41].
Hsu does not explicitly recite that the support portion of each joint is connected to the flexible connection member.
In analogous art, Gheorghiu provides for a support portion [Bendable portion 5, see Para 39] of each joint that is connected to the flexible connection member [Bendable cover portion 7, hence a flexible connection member, covers the bendable portion 5, hence the support portion, see Para 39].

The combination of Hsu and Gheorghiu teaches a rotation structure as disclosed in Fig. 6 of Hsu, however, does not explicitly recite that the rotation structure comprises a rotation shaft, and lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface.
In analogous art, Cho provides for a rotation structure that comprises a rotation shaft [Base of the structural elements 130], and lower surfaces [101] of the rotation shafts [Base of the structural elements 130] of the any adjacent two joints [Plurality of structural elements 130] are connected to define a fitting surface [Surfaces of the bases of the structural elements 130 are connected to form a fitting surface 101 on which the flexible display 30 is mounted, see Fig. 2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the rotation structure comprises a rotation shaft, and lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface, as taught by Cho, in order to reduce the failure rate of the electronic devices with a flexible display due to excessive compressive or tension forces [see Para 0007 of Cho].
As to Claim 2, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 1, 

As to Claim 3, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 2, 
wherein the flexible connection member comprises at least two supporting members and a flexible connecting band connecting any two adjacent supporting members; the support portion and the supporting member are connected [see Fig. 4 and Para 40 of Hsu].
As to Claim 4, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 3, 
wherein each supporting member is provided with a groove matching the support portion, the support portion extends into the groove [The flexible member includes holes, hence the groove, wherein the positioning portions 14 of the joints extend to the grooves, see Fig. 4 and Para 40 of Hsu].
As to Claim 12, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 2, 
wherein the joint body of each of end joint is strip-shaped; one end of the strip-shaped joint body is socketed with the rotation structure of one adjacent joint [see Fig. 9 of Hsu].
As to Claim 13, Hsu teaches a mobile terminal [Display apparatus, see Para 42], comprising:
a flexible screen [Bendable display 200, see Para 42]; and 

wherein the hinge comprises: 
at least two joints [Plurality of joints 1] that are sequentially connected [Modular joint assembly 10 includes a plurality of joints 1 (detachably) buckled in sequence, see Para 23];
wherein each joint [Joint 1] comprises a joint body [see Figs. 5 and 6], a rotation structure [Buckling portion 12 and guiding protrusion 13] provided at a first end portion [see Fig. 6] of the joint body and a support portion [Main portion 11] provided at a second end portion of the joint body [see Figs. 5 and 6]; 
the first end portion and the second end portion are oppositely disposed [see Fig. 6];
the rotation structures of any adjacent two joints are socketed with each other [see Fig. 7];
the rotation structures of adjacent two joints are capable of rotating relative to each other [Any two buckled joints 1 are rotatable relative to each other between a first position, as disclosed in Fig. 7, and a second position, as disclosed in FIG. 8, see Para 29]; 
the hinge further comprises a flexible connection member [Resilient sheet 3], and 
the flexible connection member is extended as the joints are opened or closed as the joints are closed [When the any two buckled joints 1 are rotated with respect to each other, the stretchable portions 32 of the resilient sheet 3 is compressed. Thus, the joints 1 and the fixing members 2 are firmly buckled and the relative movement of any two buckled joints 1 (or each of the fixing members 2 and the corresponding joint 1) can be smoothened by virtue of the elastic force generated from the resilient sheet 3, see Para 41].

 	the fitting surface is directly attached to the non-display surface at a position corresponding to a bendable portion of the flexible screen [Outer surfaces of joints 1 attached to Part 3, see Fig. 10]; 
the support portions of at least two joints of the hinge are connected to the flexible connection member to form a supporting surface [Outer surfaces of joints 1 forming a surface, see Fig. 10]; 
the supporting surface supports the non-display surface [Inner surfaces of joints 1 forming a surface in member 2, see Fig. 10] of the flexible screen [see Fig. 10].
Hsu does not explicitly recite that the support portion of each joint is connected to the flexible connection member.
In analogous art, Gheorghiu provides for a support portion [Bendable portion 5, see Para 39] of each joint that is connected to the flexible connection member [Bendable cover portion 7, hence a flexible connection member, covers the bendable portion 5, hence the support portion, see Para 39].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the support portion of each joint is connected to the flexible connection member, as taught by Gheorghiu, in order to improve the quality of bendable display devices by protecting their components through covering [Gheorghiu, see Para 2].

In analogous art, Cho provides for a rotation structure that comprises a rotation shaft [Base of the structural elements 130], and lower surfaces [101] of the rotation shafts [Base of the structural elements 130] of the any adjacent two joints [Plurality of structural elements 130] are connected to define a fitting surface [Surfaces of the bases of the structural elements 130 are connected to form a fitting surface 101 on which the flexible display 30 is mounted, see Fig. 2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the rotation structure comprises a rotation shaft, and lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface, as taught by Cho, in order to reduce the failure rate of the electronic devices with a flexible display due to excessive compressive or tension forces [see Para 0007 of Cho].
As to Claim 14, the combination of Hsu, Gheorghiu and Cho teaches the mobile terminal according to claim 13, 
wherein two ends of the flexible connection member are fixedly connected to end joints located at two ends of the at least two joints, respectively; among the at least two joints, each joint between the two end joints moves along an inner surface of the flexible connection member [see Fig. 4 and Para 40 of Hsu].
As to Claim 15, the combination of Hsu, Gheorghiu and Cho teaches the mobile terminal according to claim 14, 

wherein each supporting member is provided with a groove matching the support portion; the support portion extends into the groove [The flexible member includes holes, hence the groove, wherein the positioning portions 14 of the joints extend to the grooves, see Fig. 4 and Para 40 of Hsu].
As to Claim 22, the combination of Hsu, Gheorghiu and Cho teaches the mobile terminal according to claim 13, 
wherein the at least two joints of the hinge are in direct contact with the non-display surface at the position corresponding to the bendable portion of the flexible screen [Surfaces of the bases of the structural elements 130 are connected to form a fitting surface 101 which is in direct contact with the flexible display 30 at the bendable portion of the flexible display, see Fig. 2].

Claims 5-9, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0092223 by Hsu in view of U.S. PG Pub. No. 2016/0299532 by Gheorghiu et al. and further view of U.S. PG Pub. No. 2016/0139634 by Cho et al. and US Patent No. 10,070,546 by Hsu (hereinafter as Hsu2).

As to Claim 5, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 1, however,

In analogous art, Hsu2 provides for a rotation structure that further comprises an arc rotation bearing shell [321], and an arc gap [316] is defined between the rotation shaft and the joint body [32] [see Figs. 14-15 of Hsu2], in any two adjacent joints, the rotation bearing shell of a first joint is inserted into the gap of a second joint, and the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint [see Fig. 14 and Fig. 16 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the rotation structure further comprises an arc rotation bearing shell, and an arc gap is defined between the rotation shaft and the joint body, in any two adjacent joints, the rotation bearing shell of a first joint is inserted into the gap of a second joint, and the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].
As to Claim 6, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 5, however,
The combination of Hsu, Gheorghiu and Cho does not explicitly recite that the rotation shaft is a semi-circular rotation shaft, and a wrapping space of the rotation bearing shell is matched with the rotation shaft.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the rotation shaft is a semi-circular rotation shaft, and a wrapping space of the rotation bearing shell is matched with the rotation shaft, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].
As to Claim 7, the combination of Hsu, Gheorghiu, Cho and Hsu2 teaches the hinge according to claim 6, 
wherein when any adjacent two joints are in a closed state, lower surfaces of the rotation shafts of each of the joints define a horizontal fitting surface [Outer surfaces of joints 1 form a horizontal surface, see Figs. 7 and 9 of Hsu]; 
and/or, when the at least two joints are in an open state, the lower surfaces of the rotation shafts of each of the joints define an arc fitting surface [Outer surfaces of joints 1 form an arc surface, see Figs. 8 and 10 of Hsu].
As to Claim 8, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 7, however,
The combination of Hsu, Gheorghiu and Cho does not explicitly recite that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other, when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other, when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].
As to Claim 9, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 8, however,
The combination of Hsu, Gheorghiu and Cho does not explicitly recite that a position-limit member is provided between any adjacent joints, the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft.
In analogous art, Hsu2 provides for a position-limit member [31a] is provided between any adjacent joints [see Fig. 13 of Hsu2], the position-limit member limits relative sliding between the adjacent joints along an axial direction of the rotation shaft [see Fig. 13 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that a position-limit member is provided between any adjacent joints, the position-limit member limits relative sliding between the adjacent joints 
As to Claim 17, the combination of Hsu, Gheorghiu and Cho teaches the mobile terminal according to claim 13, however,
The combination of Hsu, Gheorghiu and Cho does not explicitly recite that the rotation structure comprises a rotation shaft and an arc rotation bearing shell, and an arc gap is defined between the rotation shaft and the joint body, in any two adjacent joints, the rotation bearing shell of a first joint is inserted into the gap of a second joint, and the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint; and the rotation shaft is a semi-circular rotation shaft, and a wrapping space of the rotation bearing shell is matched with the rotation shaft.
In analogous art, Hsu2 provides for a rotation structure [31] that comprises a rotation shaft [31b] and an arc rotation bearing shell [321], and an arc gap [316] is defined between the rotation shaft and the joint body [32] [see Figs. 14-15 of Hsu2], in any two adjacent joints, the rotation bearing shell of a first joint is inserted into the gap of a second joint, and the rotation shaft of the second joint is rotatable relative to the rotation bearing shell of the first joint [see Fig. 14 and Fig. 16 of Hsu2]; and the rotation shaft is a semi-circular rotation shaft [31b], and a wrapping space of the rotation bearing shell [321] is matched with the rotation shaft [see Figs. 14-15 of Hsu2].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the rotation structure comprises a rotation shaft and an arc rotation bearing shell, and an arc gap is defined between the rotation shaft and the 
As to Claim 19, the combination of Hsu, Gheorghiu, Cho and Hsu2 teaches the mobile terminal according to claim 17, 
wherein when any adjacent two joints are in a closed state, lower surfaces of the rotation shafts of each of the joints define a horizontal fitting surface [Outer surfaces of joints 1 form a horizontal surface, see Figs. 7 and 9 of Hsu]; and/or, 
when the at least two joints are in an open state, the lower surfaces of the rotation shafts of each of the joints define an arc fitting surface[Outer surfaces of joints 1 form an arc surface, see Figs. 8 and 10 of Hsu].
As to Claim 20, the combination of Hsu and Gheorghiu teaches the mobile terminal according to claim 19, however,
The combination of Hsu, Gheorghiu, Cho does not explicitly recite that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other, when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint.
In analogous art, Hsu2 provides for a joint body of each joint comprises an accommodation groove [Groove between 32 and 33] and a projection [Back surface of 3161] disposed opposite to each other [see Fig. 14 of Hsu2], when any two adjacent joints are in a 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the joint body of each joint comprises an accommodation groove and a projection disposed opposite to each other, when any two adjacent joints are in a closed state, the projection of the first joint fits into the accommodation groove of the second joint, as taught by Hsu2, in order to reduce the failure/breaking rate in bendable display devices [Hsu2, see Para 2].

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0092223 by Hsu in view of U.S. PG Pub. No. 2016/0299532 by Gheorghiu et al. and further view of U.S. PG Pub. No. 2016/0139634 by Cho et al., US Patent No. 10,070,546 by Hsu (hereinafter as Hsu2) and U.S. PG Pub. No. 2018/0067519 by Tazbaz et al.

As to Claim 10, the combination of Hsu, Gheorghiu, Cho and Hsu2 teaches the hinge according to claim 9, however,
The combination of Hsu, Gheorghiu, Cho and Hsu2 does not explicitly recite that the position-limit member is a pin; and that in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft.

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that the position-limit member is a pin; and in any two adjacent joints, the first joint is provided with a shaft hole, and the second joint is provided with an axial position-limit groove at a position corresponding to the shaft hole; wherein the pin extends through the shaft hole in the first joint into the axial position-limit groove of the second joint, and the axial position-limit groove limits movement of the pin along the axial direction of the rotation shaft, as taught by Tazbaz, in order to improve rotatably securing different portions of the computing devices and hence improving user’s convenience in using them along with input devices [Tazbaz, see Para 3].

Claim 11 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2018/0092223 by Hsu in view of U.S. PG Pub. No. 2016/0299532 by Gheorghiu et al. and further view of U.S. PG Pub. No. 2016/0139634 by Cho et al. and of U.S. PG Pub. No. 2018/0024590 by Nakamura et al.

Claim 11, the combination of Hsu, Gheorghiu and Cho teaches the hinge according to claim 1, however,
The combination of Hsu, Gheorghiu and Cho does not explicitly recite that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other.
In analogous art, Nakamura provides for a hinge with a wiring through-hole that is defined in each joint [34Aa, see Fig. 4 of Nakamura]; and the wiring through-holes of any adjacent joints are in communication with each other [39, see Fig. 4 of Nakamura].
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the hinge of Hsu such that a wiring through-hole is defined in each joint; and the wiring through-holes of any adjacent joints are in communication with each other, as taught by Nakamura, in order to improve the quality of appearance of foldable display devices without causing failures or any malfunction [Nakamura, see Para 4-5].
As to Claim 21, the combination of Hsu, Gheorghiu, Cho and Nakamura teaches the hinge according to claim 11, 
wherein the wiring through-hole extends through the joint body of each joint [34Aa, see Fig. 4 of Nakamura], and is between the rotation structure and the support portion of each joint [39, see Fig. 4 of Nakamura].


Response to Arguments
Applicant's arguments, filed 02/23/2022, have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-15, 17 and 19-22, Applicant argues that, in Hsu, the elongated modular joint assembly 10 is in indirect contact with the bendable display 200 through the resilient sheet 3 rather than through a fitting surface defined by the elongated modular joint assembly 10 itself. Therefore, Hsu fails to disclose or teach "lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface" as recited in claim 1. In addition, in Gheorghiu, the substrate 3 supports a flexible display, the bendable portion 5 enables the substrate 3 to be moved between an open configuration and a closed configuration; and a bendable cover portion 7 covers at least the bendable portion 5 of the substrate 3. However, there is no recording in Gheorghiu about connection relationship between the bendable portion 5 and the flexible display. Therefore, Gheorghiu also fails to disclose or teach "lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface" as recited in claim 1. Furthermore, in Hsu2, the modular joint assembly 30 and joint 3 of the supporting device 100 is in indirect contact with the bendable display 400 through the carrying plate 300 rather than through a fitting surf ace defined by the carrying plate 300 itself. Therefore, Hsu2 also fails to disclose or teach "lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface" as recited in claim 1. Also, Tazbaz at most mentions about that a first portion 102 and a second portion 104 are pivotally connected to two opposite ends of a multipivot hinge assembly 106. "lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface" as recited in claim 1. Nakamura also fails to disclose or teach "lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface" as recited in claim 1.
Examiner’s Response: Examiner agrees with the Applicant that Hsu, Gheorghiu, Hsu2, Tazbaz and Nakamura do not explicitly recite that “lower surfaces of the rotation shafts of the any adjacent two joints are connected to define a fitting surface”. However, Cho provides for a rotation structure that comprises a rotation shaft [Base of the structural elements 130], and lower surfaces [101] of the rotation shafts [Base of the structural elements 130] of the any adjacent two joints [Plurality of structural elements 130] are connected to define a fitting surface [Surfaces of the bases of the structural elements 130 are connected to form a fitting surface 101 on which the flexible display 30 is mounted, see Fig. 2]. Therefore, the combined teachings of Hsu, Gheorghiu and Cho disclose all of the claimed limitations.
The Examiner notes that, in the instant Application, the lower surfaces of the rotation shafts of the any adjacent two joints are not connected structurally. Also, the edges of the lower surfaces of the rotation shafts of the any adjacent two joints may come in contact ONLY when the hinge 10 is in the open state in which the lower surfaces of the rotation shafts are on the same plane, as shown in Fig. 1 of the instant Application. In any other states, e.g. as shown in Fig. 4 of the instant Application, the lower surfaces of the rotation shafts of the any adjacent two joints are not even in contact. For compact prosecution, prior art was applied to all of the claimed limitations. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARYAM . SOLTANZADEH
Examiner
Art Unit 2646



/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646